On December 15, 1999, this court suspended respondent, Paul E. Meyer, Attorney Registration No. 0050292, last known business address in Akron, Ohio, from the practice of law for two years, with the second year to be stayed on conditions. On December 18, 2000, relator, Akron Bar Association, filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s December 15,1999 order. Upon consideration thereof,
IT IS ORDERED by this court, effective February 12, 2001, that the motion be and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.